          Case 4:20-cv-00862-LPR Document 8 Filed 09/02/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

MYRA JOHNSON                                                                    PLAINTIFF

v.                             Case No. 4:20-cv-00862-LPR

DEPARTMENT OF DEFENSE,
Dr. Mark Esper, Secretary, Army and
Air Force Service                                                            DEFENDANT

                                       JUDGMENT

       Consistent with the Order that was entered on this day, it is considered, ordered, and

adjudged that this case is hereby DISMISSED without prejudice.

       IT IS SO ADJUDGED this 2nd day of September, 2020.



                                                 _______________________________
                                                 LEE P. RUDOFSKY
                                                 UNITED STATES DISTRICT JUDGE
